ts ~ ie BRILL! ILEGAL | GROU P PC, Tel: (888) 315-9841 | wwvubrill-legal.com each

 

 

5 / Bem era
USDS SDNY :
BCU etCReCH)
“7 YR 7 ry
DOCUMENT Of Counsel;
QT UMTRO?R TATYT VY
| ELECTRONICALLY FILED UCM Pei
‘ November 18, 2019
DOC #: _ _! IT IS HEREBY ORDERED THAT Defendant's
Hy any > MIBIIF | sentencing, currently scheduled to be held on
|! DATE BILE ssaiiaan November 26, 2019, is adjourned to Friday,
= — January 24, 2020 at 10:00 a.m. The sentencing
Via ECF shall be held in Courtroom 23B of the Daniel
. : Patrick Moynihan United States Courthouse, 500
Hon. Richard J. Sullivan Pearl Street, New York, NY. Defendant shall
United States Circuit Judge file his sentencing submission by January 10,

Thurgood Marshall United States Courthouse 2919, and the government shall file its
sentencing submission by January 17, 2019.

40 Foley Square

New York, New York 10007 ooo .

df,
Re: United States v. Darren Miller, 18 Cr. 373 mere’ // 17, 9 V6.0.

Dear Judge Sullivan:

I write to request an adjournment of Mr. Miller’s sentencing, currently scheduled for
November 26, 2019.

Mr. Miller has asked for the assistance of a sentencing mitigation specialist, and I have
located someone who has agreed to work with him to prepare a report for the Court in aid of

our sentencing arguments. I will be submitting an authorization shortly.

| am therefore requesting an adjournment of approximately 60 days so that the report
may be submitted to the Court in advance of sentencing.

The Government consents to my adjournment request.

Thank you for your consideration.
Respectfully submitted,
bow
Peter E. Brill
306 Fifth Avenue 150 Motor Parkway 67A Main Street

Penthouse | Suite 401 64 Hilton Avenue | Suite 2
New York, N.Y 10001 Hauppauge, N.Y. 1788 Hempstead. N.Y. 11550 East Hampton. N.Y, 11937

 
